ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art was not found that explicitly teaches, or fairly suggests, for a failback operation, the following elements:
identifying a first virtual machine snapshot out of a chain of snapshots…associated with a first operating system,
converting the first virtual machine snapshot such that the operating system disk is associated with a second operating system different from the first operating system,
instantiating a temporary virtual machine using a full image snapshot of the converted first virtual machine snapshot,
creating a linked clone to the temporary virtual machine, 
acquiring and applying, to the temporary virtual machine and the linked clone, respectively, different incremental snapshots from the chain of snapshots, and
capturing and storing snapshots of both the temporary virtual machine and the linked clone subsequent to applying data changes from the incremental snapshots,
as outlined in independent claims 1, 11, and 20. The limitations are considered allowable only in combination with all limitations of the respective independent claims as a whole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘541 to Mitkar et al. discloses using a filter driver to create recovery points by capturing I/O commands that modify data blocks in a VM, used to revert to a different recovery point.
‘514 to Fu et al. discloses creating cloud-agnostic representations of VMs to allow VMs to be migrated/recovered to a different platform.
‘230 to Ramachandran et al. discloses performing a rollback to a source storage system that had failed by calculating deltas from when the initial rollover occurred to the rollback signal and sending them to the rollback system. The deltas are applied to a registered snapshot on the rollback system. The data is converted between formats in order to usable on the different storage systems.
‘396 to Deng et al. discloses playing back delta descriptions of changes that have occurred since an initial snapshot in order to recreate the appropriate state on an original site for failback processes.
‘163 to Fukui et al. discloses applying updates in snapshot clones in order to provide updates without affecting state of the first selected snapshot and merging to apply updates.

‘274 to Baron et al. discloses techniques for cloning a live VM and propagating and delta updates to a live virtual disk to the clone.
‘972 to Natanzon et al. discloses use of a single VM template for restoring multiple VMs. To restore, a temporary VM is created from the template and a full backup image, a restored VM is created from the temporary, the temporary is then stopped and deltas are applied to the restored VM.
‘803 to Naidu et al. discloses incremental virtual machine restoration. Date disqualifies as prior art. Shows current state of the art.
‘612 to Wang et al. discloses similar subject matter to the instant application and is assigned to the same assignee. Has at least one common inventor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646.  The examiner can normally be reached on M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MARC DUNCAN/Primary Examiner, Art Unit 2113